Exhibit 10.190

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

 

DEFERRED COMPENSATION PLAN FOR EXECUTIVES

 

Amended and Restated Effective January 1, 2005



--------------------------------------------------------------------------------

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

 

DEFERRED COMPENSATION PLAN FOR EXECUTIVES

 

I. NAME AND PURPOSE

 

The name of this plan is the Pharmaceutical Product Development, Inc. Deferred
Compensation Plan for Executives (the “Plan”). Its purpose is to provide certain
select management or highly compensated employees on the payroll of either
Pharmaceutical Product Development, Inc. (the “Company”) or a subsidiary of the
Company (the “Affiliates”) with the opportunity to defer (i) compensation earned
as an employee, and (ii) shares of Company stock received upon the lapse of
restrictions on restricted stock of the Company. The Plan is intended and
designed to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and to be an amendment and restatement of the predecessor
plan, the Pharmaceutical Product Development, Inc. Deferred Compensation Plan
(the “Prior Plan”) whose terms were frozen and grandfathered under prior law
effective as of December 31, 2004.

 

II. EFFECTIVE DATE

 

The Plan shall be amended and restated effective as of January 1, 2005.

 

III. PARTICIPANTS

 

All employees who are officers, executive or senior vice presidents, vice
presidents, and executive directors of the Company or an Affiliate who are
receiving compensation in the United States from the Company or an Affiliate
(“Employees”) shall be eligible to participate in the Plan. Any such Employee
who elects to participate in the Plan is hereinafter called a “Participant.” Any
Employee who participated in the Prior Plan as of December 31, 2004 shall
automatically become a Participant in this Plan as of January 1, 2005. The
Company will establish for each Participant one or more unfunded deferred
compensation accounts, as specified in Articles V and VII.

 

IV. DEFERRAL OF CASH COMPENSATION

 

  A. On or before December 31 of any year, each Employee eligible to participate
shall be entitled to make an irrevocable election on the form established from
time to time by the Committee (hereinafter the “Cash Compensation Deferral
Agreement”) to defer receipt of all or a specified portion of the salary
otherwise payable (whether or not otherwise deferred) from the Company for the
following calendar year. Such election shall remain effective only for such
following calendar year, and separate elections must be made with respect to
each subsequent calendar years. The term “salary” as used herein shall include
all cash compensation other than income from bonuses, relocation expense
reimbursements, and tuition reimbursements.

 

- 1 -



--------------------------------------------------------------------------------

  B. If a Participant wishes to defer the payment of all or a portion of a cash
bonus for a particular year (whether or not he otherwise elects to defer
salary), he must make a separate election. Such election will apply to the
fiscal year of the Company in which the bonus is paid. Such election must be
completed and returned to the Committee on or before December 31 immediately
preceding the beginning of the first fiscal year of the Company during which the
services with respect to which the bonus relates would be performed.

 

  C. For the first calendar year that an Employee becomes eligible, an Employee
must complete, execute, and return to the Committee a Deferral Agreement within
30 days after the Employee becomes eligible; provided the Employee has not
participated in any other nonqualified deferred compensation plan that is an
account balance plan maintained by the Company. Elections under the Prior Plan
with respect to salary or bonuses payable in the 2005 calendar year and with
respect to bonuses payable in the 2006 calendar year, which were made on or
prior to December 31, 2004 (or, to the extent applicable, prior to March 15,
2005, pursuant to the transition rules applicable to Code Section 409A), shall
be recognized under the terms of this Plan in accordance with rules adopted by
the Committee in lieu of being recognized under the terms of the Prior Plan.

 

  D. Employees may elect to defer receipt of between one and twenty-five percent
of salary, other than cash bonuses, in increments of one percent. Executive
directors may elect to defer receipt of between one and twenty-five percent of
cash bonuses, in increments of one percent. Officers, executive vice presidents,
senior vice presidents, and vice presidents may elect to defer receipt of
between one and one hundred percent of cash bonuses, in increments of one
percent.

 

  E. A Participant’s deferrals under the Plan shall be determined before a
Participant’s contributions to the Pharmaceutical Product Development, Inc.
Retirement Savings Plan (“RSP”). A Participant shall make separate deferral
elections with respect to this Plan and the RSP.

 

V. CASH COMPENSATION DEFERRAL ACCOUNTS

 

  A. Separate Cash Compensation Deferral Accounts shall be established and
maintained for each Participant reflecting the amount deferred by the
Participant in the Plan with respect to each separate plan year.

 

  B. At the end of each calendar quarter an amount equal to the Participant’s
deferral for such quarter shall be credited to the appropriate Cash Compensation
Deferral Account of such Participant to reflect the salary or bonus otherwise
payable during payroll periods ending in that calendar quarter but deferred
pursuant to the Plan by the Participant. Interest will be credited to the
Participant’s Cash Compensation Deferral Account as of the last day of each
calendar quarter based upon the balance in the Participant’s Cash Compensation
Deferral Account on the first day of such quarter after reducing that Cash
Compensation Deferral Account to reflect any distributions or withdrawals from
such Cash Compensation Deferral

 

- 2 -



--------------------------------------------------------------------------------

Account during such quarter and after crediting the Cash Compensation Deferral
Account with fifty percent of the deferrals for such calendar quarter. Interest
for each calendar quarter shall be based on the three month London Interbank
Offered Rate (or similar index designated by the Committee) plus one and
one-half percent (1.5%).

 

VI. [RESERVED]

 

VII. DEFERRAL OF RESTRICTED STOCK

 

  A. For purposes of this Article VII, the following terms shall be defined as
follows:

 

Common Stock. “Common Stock” shall mean the common stock of Pharmaceutical
Product Development, Inc., $0.10 par value per share.

 

Restricted Stock/Restricted Stock Award. “Restricted Stock” or “Restricted Stock
Award” shall mean a share of restricted Common Stock that was granted to an
Employee under a Stock Plan.

 

Restricted Stock Deferral Agreement. “Restricted Stock Deferral Agreement” shall
mean the form established from time to time by the Committee that an Employee
completes, executes, and returns to the Committee to defer the receipt of shares
of Common Stock upon the lapse of restrictions on Restricted Stock Awards.

 

Restricted Stock Unit/RSU. “Restricted Stock Unit” or “RSU” shall mean units of
deemed investment in shares of Common Stock in accordance with Article VII of
the Plan.

 

Restricted Stock Unit Account/RSU Account. “Restricted Stock Unit Account” or
“RSU Account” shall mean the record of a Participant’s interest in this Plan
represented by the number of RSUs related to shares of Restricted Stock deferred
hereunder, adjusted for distributions, withdrawals, and other similar activities
as provided in the Plan.

 

Stock Plan. “Stock Plan” shall mean collectively the equity incentive plans
adopted by the company from time to time or under which the Company has
Restricted Stock Awards outstanding, and individually, such equity incentive
plan governing any particular Restricted Stock Award.

 

  B. The provisions of this Article VII shall apply to all deferral elections
made in compliance with this Article VII. All Employees who receive a Restricted
Stock Award under a Stock Plan of the Company after the effective date of this
Plan whose agreement provides that the recipient may elect to defer the receipt
of such Restricted Stock Award are permitted to make deferral elections with
respect to such Restricted Stock Awards under this Plan by following the
provisions of this Article VII.

 

- 3 -



--------------------------------------------------------------------------------

  C. Eligible employees who elect to defer Restricted Stock Awards must enter
into an irrevocable Restricted Stock Deferral Agreement, in the form approved by
the Committee, which provides for the exchange of shares of Restricted Stock for
Restricted Stock Units. A Restricted Stock Deferral Agreement must be filed:
(i) within 30 days of the date that a Restricted Stock Award is granted,
provided that the earliest that any restriction imposed on any portion of such
award shall lapse is at least 13 months from the date that the Restricted Stock
Award is granted; (ii) pursuant to the terms of Section VIII.C, treating the
date that any restriction imposed on any portion of a Restricted Stock Award
first lapses as the original time of payment; or (iii) in the event that neither
(i) or (ii) applies, prior to the date that a Restricted Stock Award is granted.

 

  D. Each Restricted Stock Deferral Agreement shall set forth: (a) the number of
shares of Restricted Stock to be deferred; (b) the date of grant of such shares
of Restricted Stock; (c) the date or dates on which the restrictions imposed on
such shares of Restricted Stock lapse; (d) the date on which the Restricted
Stock Units credited to the Participant’s Restricted Stock Unit Account shall
become payable; and (e) whether distribution of the Restricted Stock Units shall
be in installments or in a lump sum; and (f) any other item determined to be
appropriate by the Committee. Participants agree to execute any form that may be
required by the Company’s stock transfer agent with respect to book-entry or
certificated shares. If the shares are not held in book-entry format by the
Company’s stock transfer agent, eligible Employees deferring Restricted Stock
Awards must also tender the certificates for the shares of Restricted Stock with
respect to which the Restricted Stock Deferral Agreement is being entered into
at the time the Restricted Stock Deferral Agreement is tendered.

 

  E. The effective date of the deferral of Restricted Stock hereunder is the
close of business on the business day on which the Committee, or its designee,
receives the Restricted Stock Deferral Agreement, and if the shares of
Restricted Stock are not held in book-entry format, the certificates for the
shares of Restricted Stock, along with any properly completed and executed stock
powers that may be requested by the Committee.

 

  F. Until the date specified in the Participant’s Restricted Stock Deferral
Agreement as the date on which restrictions on the shares of Restricted Stock
will lapse, RSU’s credited to such Participant’s Restricted Stock Unit Account
upon the deferral of such shares of Restricted Stock shall remain subject to
forfeiture under the provisions of the Stock Plan and any related Restricted
Stock Award agreement in the same manner as the shares of Restricted Stock
deferred hereunder. The RSU’s will be subject to restrictions identical to the
restrictions on the shares of Restricted Stock deferred hereunder, and the
restrictions on the RSU’s shall lapse, if at all, at the same time and in the
same manner that the restrictions on the shares of Restricted Stock would have
lapsed had the participant not made a deferral election.

 

- 4 -



--------------------------------------------------------------------------------

  G. For each Participant electing to defer Restricted Stock, upon the effective
date of the deferral, a RSU Account will be established by the Company,
reflecting one RSU for each Restricted Stock share deferred hereunder. A
subaccount representing cash equal to the earnings credited to the RSU Account
with respect to dividend equivalents and interest thereon as calculated pursuant
to Section V.B hereof, will also be established, unless the Participant has
elected to receive earnings attributable to RSU’s currently, and not on a
deferred basis, pursuant to Section VII.J hereof. Earnings will be credited to
the Participant’s cash subaccount as follows: on each date on which the Company
pays a dividend on its Common Stock, an amount equal to such dividend will be
credited to the Participant’s Account with respect to each RSU. Then, an
additional amount will be credited to the Participant’s cash subaccount to
reflect earnings pursuant to Section V.B. hereof to reflect earnings on the
dividend equivalents from the time they were credited to the cash subaccount
hereunder.

 

  H. In the event of a stock dividend, split-up, or combination of the Common
Stock, merger, consolidation, reorganization, or recapitalization affecting the
Common Stock, such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Article VII, then
the Committee may make appropriate adjustments to the number of Share Units
credited to any RSU Account. The determination of the Committee as to such
adjustments, if any, shall be binding and conclusive.

 

  I. Restricted Stock Units shall be distributed in the form of Common Stock.
Distributions from a Participant’s RSU Account and related RSU cash subaccount
pursuant to Article VIII hereof will be computed as follows: with respect to the
Participant’s RSU Account, one share of Common Stock will be distributed for
each RSU credited to such RSU Account; and with respect to the Participant’s RSU
cash subaccount, cash in the amount credited to such subaccount will be paid to
the Participant.

 

  J. A Participant may elect to receive earnings attributable to the
Participant’s RSU cash subaccount currently, and not on a deferred basis, by
indicating such an election on the Participant’s Restricted Stock Deferral
Agreement. If such an election is made, the Participant will receive in cash on
each date on which the Company pays a dividend on its shares of Common Stock an
amount equal to such dividend with respect to each RSU in the Participant’s RSU
Account. Such payment shall be made in lieu of crediting any amount to the
Participant’s RSU cash subaccount pursuant to Section VII.G hereof, and such
Participant’s RSU cash subaccount will be deemed to be “zero” for all purposes
under the Plan.

 

VIII.  METHOD OF DISTRIBUTION OF DEFERRED COMPENSATION

 

  A. At the time a Participant executes each separate Cash Compensation Deferral
Agreement or Restricted Stock Deferral Agreement, the Participant shall duly
designate, execute, and file with the Committee on that Cash Compensation

 

- 5 -



--------------------------------------------------------------------------------

Deferral Agreement, Restricted Stock Deferral Agreement, or other appropriate
form designated by the Committee, the date upon which the entire amount of the
applicable Cash Compensation Deferral Account and/or Restricted Stock Unit
Account shall become payable. In the event of the Participant’s termination of
employment following the attainment of age 55 and the completion of 10 years
service (a “qualified termination event”), a Participant may designate
separately with respect to each Cash Compensation Deferral Account and/or
Restricted Stock Unit Account that payment of each such Cash Compensation
Deferral Account and/or Restricted Stock Unit Account commence upon (a) a date
certain specified by the Participant that is at least two (2) years following
the effective date of the deferral related to that Cash Compensation Deferral
Account and/or Restricted Stock Unit Account but not more than 10 years after
the termination of employment from the Company or an Affiliate, or (b) the date
of the Participant’s termination of employment. In the event of the
Participant’s termination of employment prior to attaining the age of 55 and
completing ten (10) years of service, the balance of all of the Participant’s
Cash Compensation Deferral Accounts and/or Restricted Stock Unit Accounts shall
be paid in a lump sum within 30 days of the date of the Participant’s
termination of employment. Notwithstanding anything in this Section VIII.A to
the contrary, (i) in the event of a Participant’s death, the balance of all of
the Participant’s Cash Compensation Deferral Accounts and/or Restricted Stock
Unit Accounts shall be distributed pursuant to the terms of Article X; (ii) in
the event of a Participant’s Disability (as defined hereinafter), the balance of
all of the Participant’s Cash Compensation Deferral Accounts and/or Restricted
Stock Unit Accounts shall be distributed pursuant to the terms of Article XI;
(iii) in the case of a Participant who is a “key employee,” no distribution
shall be made before the date which is six (6) months after the date of
separation from service (or, if earlier, the date of death of the Participant).
For purposes of subsection (iii) of this Section VIII.A, the distribution
restriction shall apply during a given calendar year with respect to any
Participant who is identified as being a “key employee” (as defined in Code
Section 416(i), without regard to paragraph (5) thereof) during the twelve-month
period ending on September 30th of immediately preceding calendar year.

 

  B. The Participant shall make a separate election of one of the following
forms of payment for the distribution of the balance of each of the
Participant’s separate Cash Compensation Deferral Accounts and/or Restricted
Stock Unit Accounts upon a qualified termination event:

 

  (i) Lump Sum. In the event a Participant elects a single sum payment with
respect to a given Cash Compensation Deferral Account and/or Restricted Stock
Unit Account, the amount of the Participant’s Cash Compensation Deferral Account
and/or Restricted Stock Unit Account shall be paid on the first business day of
the year following the calendar year during which the Participant’s qualified
termination event occurs. The Participant shall receive a single sum cash
payment equal to the amount credited to his Cash Compensation Deferral Account
and/or the number of Restricted Stock Units credited to his Restricted Stock
Unit Account.

 

- 6 -



--------------------------------------------------------------------------------

  (ii) Installments. In the event a Participant elects installment payments with
respect to a given Cash Compensation Deferral Account and/or Restricted Stock
Unit Account, the Participant shall receive the amount credited to his given
Cash Compensation Deferral Account and/or Restricted Stock Unit Account in
ratable semi-annual installments payable over a period of 5, 10, or 15 years as
elected by such Participant; provided however, that in no event may any
semi-annual installment (except the last installment) be in an amount of less
than $2,000 (or such other amount the Committee may specify); and provided
further, that in the event the installment period elected by the Participant
would otherwise result in one or more semi-annual installments of less than
$2,000, then such installment period may be automatically shortened by the
Committee to the extent necessary to assure that each such installment (except
for the last one) will be an amount of not less than $2,000. Such semi-annual
installments shall commence as of the first business day coinciding with or next
following the January 1 or July 1 immediately following the Participant’s
qualified termination event, and be payable throughout the installment period to
the Participant as of the first business day coinciding with or next following
each January 1 and July 1 thereafter. In the event a Participant (a) terminates
employment before attaining age 55 and completing 10 years of service with the
Company or an Affiliate, (b) terminates employment under circumstances deemed by
the Committee to be detrimental to the Company, or (c) becomes employed by a
competitor of the Company, then the Committee shall, notwithstanding any
installment election made by the Participant, pay the amount the Participant has
remaining in each of his Cash Compensation Deferral Accounts and/or Restricted
Stock Unit Accounts, in a lump sum payment within 30 days of such event. In the
event that subsection (iii) of Section VIII.A applies, then the commencement of
any installment payment shall be delayed and the amounts otherwise payable shall
be paid pursuant to the terms of the installment payment election after the six
(6) month delay.

 

  C. A Participant may change his elections under Section VIII.A or Section
VIII.B above at any time by duly completing, executing, and filing with the
Committee his new election in an appropriate form designated by the Committee
with respect to a given Cash Compensation Deferral Account and/or Restricted
Stock Unit Account; provided however, (i) that for any such change of election
to be effective, twelve (12) months must pass between the first day of the first
month following the date on which the Participant duly makes the change of
election and the date on which distribution of any portion of such Cash
Compensation Deferral Account and/or Restricted Stock Unit Account is first to
become payable after taking the change of election into account; and (ii) any
such change of election with respect to any distributions other than upon death,
Disability, or Unforeseeable Emergency (as hereinafter defined) must defer the
first payment from such Cash Compensation Deferral Account and/or Restricted
Stock Unit Account for at least five (5) years from the date such payment would
otherwise have been made pursuant to the Participant’s then current deferral
election. In the

 

- 7 -



--------------------------------------------------------------------------------

event a Participant has not made an election under Section VIII.A or Section
VIII.B, then the Participant shall be treated as having a qualified termination
event on the date of the Participant’s termination of employment under Section
VIII.A above; and a form of payment of a lump sum under Section VIII.B above.

 

  D. At any time a Participant may withdraw all or any fixed dollar portion of
any of the Participant’s Cash Compensation Deferral Accounts and/or Restricted
Stock Unit Accounts by duly completing, executing, and filing with the Committee
the appropriate form designated by the Committee establishing that the
Participant has incurred an unforeseeable emergency (an “Unforeseeable
Emergency”). An Unforeseeable Emergency is a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant; (ii) loss of the Participant’s property due to casualty; or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. Amounts distributed with
respect to an emergency may not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship), or
by the cessation of deferrals under this Plan. The Committee, in its sole and
absolute discretion, shall determine whether the Participant has suffered an
Unforeseeable Emergency justifying a withdrawal and the amount of any such
withdrawal, pursuant to the terms of this section.

 

  E. Notwithstanding the foregoing provisions of this Article VIII, upon a
Change in Control, the Plan will: (i) continue without change; or (ii) if the
Board of Directors of the Company so elects in its sole and absolute discretion,
be terminated and each Participant’s Cash Compensation Deferral Accounts and/or
Restricted Stock Unit Accounts shall be distributed as a lump sum within 60 days
following the election to terminate the Plan. Provided, however, any such
election by the Board of Directors of the Company to terminate the Plan and
distribute each Participant’s Cash Compensation Deferral Accounts and/or
Restricted Stock Unit Accounts shall be made within the 30 days preceding or the
12 months following the Change of Control event, and distributions shall be
completed within 12 months of the Change of Control event. Upon payment under
this Section VIII.E, the obligation of the Plan and the Company to the
Participant shall be fully satisfied and completely discharged, and the
Participant shall be permanently barred from further participation in the Plan.
For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred only upon a “change in ownership,” “change in effective ownership,” or
“change in ownership of substantial assets” (as such concepts are defined for
purposes of Code Section 409A), summarized as follows:

 

  (i) a “change in ownership” occurs on the date that any one person, or more
than one person acting as a group acquires ownership of the stock of the

 

- 8 -



--------------------------------------------------------------------------------

Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company;

 

  (ii) a “change in effective ownership” occurs on the date that either (i) any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35 percent
or more of the total voting power of the stock of the Company; or (ii) a
majority of members of the Company’s Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election; and

 

  (iii) a “change in ownership of substantial assets” occurs on the date that
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value (i.e., the value of the assets determined without regard
to any liabilities associated with such assets) equal to or more than 40 percent
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.

 

  F. Notwithstanding the foregoing provisions of this Section VIII and elections
made by a Participant thereunder:

 

  (i) if any distribution or withdrawal under the Plan to a Participant who is a
“Covered Employee” (as defined herein) from his Cash Compensation Deferral
Accounts and/or Restricted Stock Unit Accounts will result in any portion of the
distribution or withdrawal (or any other amount paid by the Company to such
Participant during the same Plan Year) not being tax deductible by reason of
Code Section 162(m), then such distribution or withdrawal shall be deferred
until the earliest to occur of: (a) the calendar year following the
Participant’s year of termination of employment, (b) the first calendar year in
which such Participant is no longer a “Covered Employee,” or (c) such later date
designated by the Committee in its sole and absolute discretion, and such Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts shall
continue to accrue interest and have investment returns measured in accordance
with the terms of this Plan until such date (for purposes of this paragraph,
“Covered Employee” shall mean at any date (a) any individual who, with respect
to the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Code Section 162(m); provided, however, that the
term “Covered Employee” shall not include any such individual who is

 

- 9 -



--------------------------------------------------------------------------------

designated by the Committee, in its discretion, at the time of any distribution
or withdrawal hereunder, as reasonably expected not to be such a “covered
employee” with respect to the current taxable year of the Company and (b) any
individual who is designated by the Committee, in its discretion, at the time of
any distribution or withdrawal, as reasonably expected to be such a “covered
employee” with respect to the current taxable year of the Company or with
respect to the taxable year of the Company in which any applicable distribution
or withdrawal will be paid);

 

  (ii) if any distribution or withdrawal under the Plan to a Participant shall
violate any securities laws, loan covenants, or other similar legal or
contractual requirements, then such distribution or withdrawal shall be deferred
until condition is no longer exists, and the Participant’s Cash Compensation
Deferral Accounts and/or Restricted Stock Unit Accounts shall continue to accrue
interest and have investment returns measured in accordance with the terms of
this Plan until such date; and

 

  (iii) with respect to any Participant, an acceleration of the time or schedule
of any distribution or withdrawal under this Plan shall be allowed with respect
to any situation permitted under Code Section 409A and the regulations
thereunder.

 

  G. Any amounts debited from a Participant’s Cash Compensation Deferral Account
and/or Restricted Stock Unit Account by reason of a distribution, withdrawal, or
otherwise under this Article VIII, shall be debited from such Cash Compensation
Deferral Account and/or Restricted Stock Unit Account as the case may be, and
such other accounts, subaccounts, or other allocations in the same proportion
that the amount in all of the Participant’s Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts has been credited at the time such debit
is made, as determined by the Committee.

 

IX. [RESERVED]

 

X. DISTRIBUTION UPON DEATH

 

Notwithstanding anything contained in Section VIII.A or Section VIII.B to the
contrary, if any Participant dies before receiving all amounts credited to each
of his Cash Compensation Deferral Accounts and/or Restricted Stock Unit
Accounts, the unpaid amounts in the Participant’s Cash Compensation Deferral
Accounts and/or Restricted Stock Unit Accounts shall be paid as follows: (i) if
the death occurs on or after the Participant has attained age 55 and completing
ten (10) years of service, then the death benefit shall be payable pursuant to
the terms of Article VIII hereof, treating the date of death as being the
Participant’s qualified termination event; or (ii) if the death of the
Participant occurs prior to the Participant attaining age 55 and completing ten
(10) years of service, then the death benefit shall be payable on the first
business day coinciding with or next following the 30th day following the date
of death in the form elected under Section

 

- 10 -



--------------------------------------------------------------------------------

VIII.B. Any death benefit payable under this Article X shall be paid to the
Participant’s beneficiary or beneficiaries in accordance with the last effective
beneficiary designation form filed by the Participant with the Committee. Each
Participant shall file with the Committee a form indicating the person, persons,
or entity who is to receive the Participant’s benefits under the Plan if he dies
before receiving all the balances in his Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts. A Participant’s beneficiary designation
may be changed at any time prior to his death by execution and delivery of a new
beneficiary designation form. If a Participant has failed to designate a
beneficiary or no designated beneficiary survives the Participant, payment shall
be made in a lump sum to the Participant’s surviving spouse. If the Participant
has no surviving spouse, the benefits remaining under the Plan to be paid to a
beneficiary shall be payable to the executor or personal representative of the
Participant’s estate. A beneficiary who fails to survive a Participant by at
least 10 days shall be deemed to have predeceased the Participant.

 

XI. EFFECT OF DISABILITY OF PARTICIPANT

 

Notwithstanding anything contained in Section VIII.A or Section VIII.B to the
contrary (except for the distribution restriction described in subsection
(iii) of Section VIII.A. that will continue to apply), in the event of the
Disability of a Participant, all amounts credited to each of the Participant’s
Cash Compensation Deferral Accounts and/or Restricted Stock Unit Accounts, and
remaining unpaid on the date of the onset of the Disability shall be paid to the
Participant as follows: (i) if the Disability occurs on or after the Participant
has attained age 55 and completing ten (10) years of service, then the
disability benefit shall be payable pursuant to the terms of Article VIII
hereof, treating the date of the onset of the Disability as being the
Participant’s qualified termination event; or (ii) if the Disability of the
Participant occurs prior to the Participant attaining age 55 and completing ten
(10) years of service, then the disability benefit shall be payable on the
earlier of the attainment of age 55 and completing ten (10) years of service or
the cessation of benefit payments to the Participant under any Company long-term
disability plan, in the form elected under Section VIII.B. For purposes of this
Article XI of the Plan, “Disability” shall mean (a) the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three (3) months under the long-term disability plan of
the Company.

 

XII. BENEFIT PLAN

 

  A. The amount of each Participant’s compensation which he elects to defer
under the Plan shall not be deemed to be compensation for the purpose of
calculating the amount of a Participant’s benefits or contributions under a
pension plan or retirement plan (qualified under Code Section 401(a)), but shall
be deemed to be compensation for purpose of calculating the amount of a
Participant’s amount of life insurance under a Company-supplied life insurance
plan, the basis for establishing disability payments under a disability plan, or
the basis or amount for any other Company-supplied benefit plan where the
benefits are based upon an employee’s compensation.

 

- 11 -



--------------------------------------------------------------------------------

  B. Notwithstanding anything contained herein to the contrary, with respect to
any benefit plan under which an Employee’s contribution is based on the
Employee’s compensation, the amount of the Participant’s contribution to any
such plan shall not take into account the amount of the Participant’s
compensation deferred under this Plan unless otherwise so specifically provided
in such plan.

 

  C. No amount distributed to a Participant from a Participant’s Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts under this
Plan shall be deemed to be compensation with respect to a Participant’s
entitlement to benefits under any employee benefit plan established by the
Company for its employees unless otherwise specifically provided in such plan.

 

XIII. PARTICIPANT’S RIGHTS

 

Establishment of the Plan shall not be construed to give any Participant the
right to be retained in the Company’s or an Affiliate’s service or to any
benefits not specifically provided by the Plan. A Participant shall not have any
interest in the deferred compensation and earnings credited to his Cash
Compensation Deferral Accounts and/or Restricted Stock Unit Accounts until such
accounts are distributed in accordance with the Plan. All amounts deferred or
otherwise held for the account of a Participant under the Plan shall remain the
sole property of the Company, subject to the claims of its general creditors and
available for its use for whatever purposes are desired. With respect to amounts
deferred or otherwise held for the account of a Participant, the Participant is
merely a general creditor of the Company; and the obligation of the Company
hereunder is purely contractual and shall not be funded or secured in any way.
At its discretion, the Company may establish one or more grantor trusts to
assist the Company in accumulating the funds needed to meets its obligation
under the Plan.

 

In case the claim of any Participant or beneficiary for benefits under the Plan
is denied, the Committee shall provide adequate notice in writing to such
claimant, setting forth the specific reasons for such denial. The notice shall
be written in a manner calculated to be understood by the claimant. The
Committee shall afford a Participant or beneficiary whose claim for benefits has
been denied 60 days from the date notice of such denial is delivered or mailed
in which to appeal the decision in writing to the Committee. If the Participant
or beneficiary appeals the decision in writing within 60 days, the Committee
shall review the written comments and any submissions of the Participant or
beneficiary and render its decision regarding the appeal all within 60 days of
such appeal.

 

XIV. NON-ALIENABILITY AND NON-TRANSFERABILITY

 

The rights of a Participant to the payment of deferred compensation as provided
in the Plan shall not be assigned, transferred, pledged, or encumbered, or be
subject in any manner to alienation or anticipation. No Participant may borrow
against his Cash Compensation Deferral Accounts and/or Restricted Stock Unit
Accounts. No Account and/or Restricted Stock Unit Account shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,

 

- 12 -



--------------------------------------------------------------------------------

encumbrance, charge, garnishment, execution, or levy of any kind, whether
voluntary or involuntary, including any liability which is for alimony or other
payments for the support of a spouse or former spouse, or for any other relative
of any Participant.

 

XV. STATEMENT OF ACCOUNT

 

Statements will be sent to Participants within 60 days after the end of each
calendar quarter as to the balance in their Cash Compensation Deferral Accounts
and/or Restricted Stock Unit Accounts as of the end of such calendar quarter.

 

XVI. ADMINISTRATION

 

The Administrator of the Plan shall be the Benefits Administrative Committee of
the Company or any successor committee (the “Committee”). The Committee shall
have authority to adopt rules and regulations for carrying out the Plan and to
interpret, construe, and implement the provisions thereof. Any decision or
interpretation of any provision of the Plan adopted by the Committee shall be
final and conclusive.

 

XVII. AMENDMENT AND TERMINATION

 

The Plan may, at any time, be amended or modified by the Board of Directors of
the Company. The Board of Directors of the Company may terminate the Plan and
distribute all benefits accrued hereunder only: (i) if the termination is in
connection with a Change in Control pursuant to the terms of Section VIII.E,
within 12 months of a corporate dissolution taxed under Code Section 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A); or (ii) if all nonqualified deferred compensation plans
that are account balance plans maintained by the Company are terminated, no
payments are made within 12 months of the termination of the Plan (other than
those that would have been paid absent the termination), all payments are made
within 24 months of the termination of the Plan, and the Company does not adopt
another nonqualified deferred compensation plan that is an account balance plan
for a period of five (5) years following the date of the termination of the
Plan. No amendment, modification, or termination shall, without the consent of a
Participant, adversely affect such Participant’s right to receive amounts
previously accrued in his Cash Compensation Deferral Accounts and/or Restricted
Stock Unit Accounts. Furthermore, unless explicitly provided otherwise, no
amendment, modification, or termination of this Plan shall affect the Prior Plan
whose terms were frozen and grandfathered under prior law effective as of
December 31, 2004.

 

XVIII. GENERAL PROVISIONS

 

  A. Notices. All notices to the Committee hereunder shall be delivered to the
attention of the Secretary of the Committee. Any notice or filing required or
permitted to be given to the Committee under this Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Committee at the principal office of the Company. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark or the receipt for registration or certification.

 

- 13 -



--------------------------------------------------------------------------------

  B. Controlling Law. Except to the extent superseded by federal law, the laws
of the state of North Carolina shall be controlling in all matters relating to
the Plan.

 

  C. Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders, the plural shall include the
singular, and the singular shall include the plural.

 

  D. Captions. The captions of sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning of construction of
any of its provisions.

 

  E. Action by the Company. Any action required or permitted by the Company
under the Plan shall be by resolution of its Board of Directors or any person or
persons authorized by resolution of its Board of Directors.

 

  F. Facility of Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee is unable to properly
manage his financial affairs may be paid to the legal representative of such
person or may be applied for the benefit of such person in any manner which the
Committee may select.

 

  G. Withholding Payroll Taxes. To the extent required by the laws in effect at
the time amounts are deferred or deferred compensation payments are made, the
Company shall withhold (from other compensation in the case of deferrals) any
taxes required to be withheld for federal, state, or local government purposes.

 

  H. Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law
(including the Code), but if any provision of the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to, and to have contained from the outset such language as shall
be necessary to, accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan shall remain in full force and effect.

 

  I. No Strict Construction. No rule of strict construction shall be applied
against the Company, the Board of Directors, Committee, or any other person in
the interpretation of any of the terms of the Plan or any rule or procedure
established by the Company or Committee.

 

  J. Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company and its Affiliates and their successors and assigns. The term
“successors” as used herein shall include any corporation or other business
entity which shall by merger, consolidation, purchase, or otherwise, acquire all
or substantially all of the business and assets of the Company and successors of
any such corporation or other business entity.

 

- 14 -



--------------------------------------------------------------------------------

XIX. UNFUNDED STATE OF THE PLAN

 

Any and all payments made to the Participant pursuant to the Plan shall be made
only from the general assets of the Company, or at the discretion of the
Company, such payments shall be made from a grantor trust established by the
Company. All accounts under the Plan shall be for bookkeeping purposes only and
shall not represent a claim against specific assets of the Company. Nothing
contained in this Plan shall be deemed to create a trust of any kind or create
any fiduciary relationship.

 

IN WITNESS WHEREOF, Pharmaceutical Product Development, Inc. has caused its
corporate seal to be hereunto affixed and has caused its name to be signed
hereto by its Chief Executive Officer and attested by its Secretary, pursuant to
due authority of its Board of Directors as of this 1st day January, 2005.

 

By:  

/s/ Fredric N. Eshelman

--------------------------------------------------------------------------------

   

Chief Executive Officer

Pharmaceutical Product Development, Inc.

 

(Corporate Seal)

 

Attest:

 

/s/ B. Judd Hartman

--------------------------------------------------------------------------------

Secretary

 

- 15 -